Citation Nr: 0418879	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  00-08 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder. 

2.  Entitlement to service connection for a left hip 
disorder.  



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1993 to March 1999.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a September 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  Jurisdiction 
over the case was transferred to the Phoenix, Arizona RO when 
the veteran relocated to that area.  In a May 2000 rating 
decision, the RO granted service connection for fibromyalgia, 
including manifested by bilateral hip pain.  However, as the 
veteran has indicated his intention to establish service 
connection for right and left hip pain as a separate 
disability entity, the appeal has proceeded.  In September 
2002 the Board undertook development in this matter.  In June 
2003, the case was remanded for VCAA notice and initial 
review of additional evidence by the RO.  


FINDING OF FACT

Medical evidence of record indicates the veteran does not 
have a current chronic disability of either hip separate and 
distinct from his service connected fibromyalgia.  


CONCLUSION OF LAW

Service connection for a separate chronic disorder of either 
hip is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002);  
38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA.  

VA has fully complied with the mandates of the VCAA.  The 
claim was initially denied as not well-grounded, but was 
thereafter reconsidered on the merits.  The RO provided 
notification of the VCAA in December 2003.  By this 
correspondence, the January 2000 Statement of the Case (SOC), 
and Supplemental SOCs issued in March 2000, June 2000, May 
2002, and March 2004, the veteran was advised of the 
controlling law and regulations, and informed what evidence 
was of record and what evidence was needed to establish 
entitlement to the benefit sought.  The December 2003 letter 
included notification of the changes in duty to assist 
resulting from the VCAA, and provided specific notice 
concerning the veteran's and VA's respective responsibilities 
in development of evidence.  Although the VCAA letter advised 
the veteran to submit additional evidence within 60 days, it 
went on to inform him that evidence received within a year 
would be considered.  In fact, everything received to date 
has been considered.  

Regarding timing of notice, while full VCAA notice was not 
provided prior to the initial determination, it was provided 
prior to the RO's last review.  Regarding notice content, 
correspondence accompanying the March 2004 SSOC, informed the 
veteran that, prior to returning his case to the Board for 
further appellate review, it would be held for 60 days so 
that he could submit any additional evidence in support of 
his claim.  No additional evidence has been received.  
Advising him now to submit everything he has pertinent to his 
claim would be redundant, and would serve no useful purpose.  

The record includes service medical records, reports of VA 
outpatient medical treatment, and reports of VA examinations.  
The veteran informed VA by March 2001 telephone call that VA 
is his only source of medical treatment.  There is no 
indication that any pertinent evidence remains outstanding.  
All notice and duty to assist requirements are met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review at this point.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Factual Background

On Report of Medical Assessment prior to discharge from 
active duty in January 1999, the veteran noted that he had 
hip joint pain.  Service medical records are otherwise 
entirely negative for any report of injury or treatment of 
the hips.  

On VA examination in December 1999, the veteran's hips were 
noted to be normal, with full range of motion bilaterally.  
In a January 2000 addendum to the examination report, the 
diagnosis was primary joint fibromyalgia syndrome.  VA 
outpatient treatment reports dated in April 2000 note 
complaints of bilateral shoulder, hip, ankle, and wrist pain; 
the examination was "unremarkable and without change.  X-
rays of the pelvis and bilateral hips revealed faint 
calcifications identified in the lip of the acetabula, 
bilaterally, possibly a result of calcium pyrophosphate 
deposition disease (CPPD).  The hip joints were otherwise 
unremarkable; the diagnosis was polyarticular pain.  On 
rheumatology consultation in September 2000, the veteran 
complained of multiple joint pain, but did not specifically 
mention his hips.  The diagnosis was probable CPPD with 
chronic synovitis of multiple joints and bilateral carpel 
tunnel syndrome.  

In an April 2000 statement, the veteran's mother reported 
that he exhibited pain and joint popping when standing.   

On VA medical examination in March 2003, the veteran 
complained of intermittent episodes of popping of the front 
of both hips, occurring either while he was standing or 
sitting, with pain lasting for up to two days afterwards.  He 
stated that, although he did play volleyball in service, he 
was unaware of any specific hip injury.  Physical examination 
revealed full range of motion in both hips, with flexion from 
zero to 145 degrees, internal rotation 40 degrees, external 
rotation 40 degrees, and abduction of 45 degrees, all without 
pain on movement or tenderness at the front or sides of the 
hips.  Lateral pulses were excellent.  The examiner concluded 
that, based on a review of the claims file and medical 
evaluation of the veteran, he does not have a current chronic 
disability of either hip. 

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

On VA medical examination specific for this claim, the 
veteran's joint pain was attributed to his service-connected 
fibromyalgia.  Examination established that he did not 
currently have a chronic disability of either hip.  There is 
no competent evidence to the contrary.  In the absence of 
competent (medical) evidence showing that the veteran 
presently has a right or left hip disability, there is no 
basis for the grant of service connection.  The existence of 
a current disability is the cornerstone of a claim for VA 
disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  While the veteran is competent to testify that he 
suffers from hip pain, as a layperson, he is not competent to 
diagnose current disability or to attribute any current 
disability to service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

It is also noteworthy that the symptom of bilateral hip pain 
is encompassed service connected entity of fibromyalgia and 
considered in rating such disability.  Under a controlling 
regulation, hip pain could not be separately compensated, as 
that would violate the prohibition against pyramiding.  



ORDER

Service connection for a right hip disorder is denied.  

Service connection for a left hip disorder is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



